                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 RODNEY EUGENE BLACK,                             )
                                                  )
                        Plaintiff,                )
                                                  )
 vs.                                              )   Case No. 16-CV-325-SMY-MAB
                                                  )
 JILL MOORE, DAN WILLIAMS,                        )
 SHERIFF KEITH BROWN,                             )
 JILL BENNETT and BRIAN BENNETT,                  )
                                                  )
                        Defendants.               )


                            MEMORANDUM AND ORDER
YANDLE, District Judge:

       This matter is before the Court on the Report and Recommendation (“Report”) of United

States Magistrate Judge Mark A. Beatty (Doc. 91) recommending that the undersigned deny

Plaintiff’s Motion to Strike Pleadings (Doc. 75). Plaintiff filed a timely objection (Doc. 94). For

the following reasons, Judge Beatty’s Report and Recommendation is ADOPTED.

                                           Background

       Plaintiff Rodney Eugene Black, an inmate in the custody of the Illinois Department of

Corrections (“IDOC”), filed this lawsuit pursuant to 42 U.S.C. § 1983 alleging the defendants were

deliberately indifferent to his serious medical needs when they denied and/or delayed providing

treatment for his broken thumb. Plaintiff moves for sanctions, asserting that his attorney was

informed by a correctional officer that telephone conversations between Plaintiff and his attorney

"may be and may have been monitored." Specifically, Plaintiff requests that the Court strike

Defendants' pleadings, that judgment be entered in his favor and against the defendants, and that

a hearing be set for a prove-up of damages. Defendants filed a response in opposition to Plaintiff's

                                            Page 1 of 3
Motion supported by affidavits from each defendant and the Saline County 911 Coordinator, Tracy

Felty.

         Judge Beatty determined that an evidentiary hearing was unnecessary and ruled based on

the parties' briefs. His Report details the nature of the evidence presented by the parties as well as

the applicable law. Judge Beatty concluded that Plaintiff's allegations of eavesdropping were not

supported by the record and that the harsh sanction of striking Defendants' pleadings was not

warranted. Accordingly, Judge Beatty recommended the undersigned deny Plaintiff's Motion.

         Since Plaintiff filed a timely objection, the undersigned must undertake a de novo review

of Judge Beatty’s recommendation. 28 U.S.C. § 636(b)(1)(B), (C); FED. R. CIV. P. 72(b); SDIL-

LR 73.1(b); Harper v. City of Chicago Heights, 824 F. Supp. 786, 788 (N.D. Ill. 1993); see also

Govas v. Chalmers, 965 F.2d 298, 301 (7th Cir. 1992). De novo review requires the district judge

to “give fresh consideration to those issues to which specific objections have been made” and make

a decision “based on an independent review of the evidence and arguments without giving any

presumptive weight to the magistrate judge’s conclusion.” Harper, 824 F.Supp. at 788 (citing 12

Charles Alan Wright et al., Federal Practice and Procedure § 3076.8, at p. 55 (1st ed. 1973) (1992

Pocket Part)); Mendez v. Republic Bank, 725 F.3d 651, 661 (7th Cir. 2013). The Court “may

accept, reject or modify the magistrate judge’s recommended decision.” Harper, 824 F. Supp. at

788. Consistent with these standards, the Court has reviewed Judge Beatty’s Report de novo.

                                             Discussion

         Under Federal Rule of Civil Procedure 12(f), a court may strike from a pleading “any

redundant, immaterial, impertinent, or scandalous matter.” A court may also exercise its inherent

powers to “fashion . . . appropriate sanction[s] for conduct which abuses the judicial process.”

Chambers v. NASCO, Inc., 501 U.S. 32, 44 (1991).



                                             Page 2 of 3
       Plaintiff contends the affidavit of Tracy Felty confirms that conversations between Plaintiff

and his attorney were recorded by the County. Felty averred that all telephone lines in the Saline

County Jail are on a secured line that is recorded through the Saline County 911 system. She also

states she is the only person with the password to listen to any of Plaintiff's telephone calls, that

she has never listened to Plaintiff's telephone conversations, and that she has not provided the

password to anyone else.

       Prison officials may monitor and even tape an inmate's telephone conversations with an

attorney “only if such taping does not substantially affect the prisoner's right to confer with

counsel.” Tucker v. Randall, 948 F.2d 388, 391 (7th Cir. 1991). Here, each Defendant and Felty

averred that they have never listened to any telephone conversations made by Plaintiff. Plaintiff

has produced no evidence that anyone has listened to his conversations with his attorney or that

his rights to confer with counsel have been affected.

       The Court finds no clear error in Judge Beatty’s findings, analysis and conclusions, and

adopts his Report and Recommendation in its entirety. Accordingly, Plaintiff's Motion to Strike

(Doc. 75) is DENIED.

       IT IS SO ORDERED.

       DATED: July 24, 2019




                                                        STACI M. YANDLE
                                                        United States District Judge




                                             Page 3 of 3
